Motion Granted; Appeal Dismissed and Memorandum Opinion filed
October 14, 2014.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-14-00482-CV


          HA THI MANNING A/K/A ROSE MANNING, Appellant

                                       V.

   SOHAIL YOUSEF AND AMARENA SALON & DAY SPA, LLC D/B/A
              ARENA SALON & DAY SPA, Appellees

                     On Appeal from the 270th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2013-48551


                 MEMORANDUM                     OPINION

      This is an appeal from an order signed May 30, 2014. On October 7, 2014,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                  PER CURIAM

Panel consists of Justices Boyce, Jamison, and Donovan.